PER CURIAM: *
Jesus Tabarez-Ramirez (Tabarez) appeals his guilty-plea conviction and sentence for importing more than 50 kilograms of marijuana. He argues that 21 U.S.C. §§ 952 and 960(a) and (b) are un*469constitutional in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). Tabarez raises an issue that he concedes is foreclosed but seeks to preserve for further review.
This argument is foreclosed by our decision in United States v. Slaughter, 238 F.3d 580, 582 (5th Cir.2000). Accordingly, Tabarez’s conviction and sentence are AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.